Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the turbofan engine as claimed including specifically a turbine section including a fan drive turbine section and at least two turbine stages forward of a first turbine blade of the fan drive turbine section; and a mid-turbine frame disposed between the fan drive turbine and the at least two turbine stages for guiding core flow into the fan drive turbine, the mid-turbine frame supporting a bearing system for one of the fan drive turbine and the at least two turbine stages in combination with the rest of claim 1 is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 12, the turbofan engine as claimed including specifically the first compression section operates at an efficiency of at least 0.84; a turbine section including a fan drive turbine section coupled to the speed change system and at least two turbine stages forward of a first turbine blade of the fan drive turbine section; and a mid-turbine frame disposed between the fan drive turbine and the at least two turbine stages for guiding core flow into the fan drive turbine, the mid-turbine frame supporting a bearing system for one of the fan drive turbine and the at least two turbine stages in combination with the rest of claim 12 is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 20, the turbofan engine as claimed including specifically a turbine section including a fan drive turbine section and a two stage turbine section forward of a first turbine blade of the fan drive turbine section; and a geared architecture coupled between the fan drive turbine and the hub of the fan section, wherein the fan drive turbine operates at an efficiency of at least 0.89 in combination with the rest of claim 20 is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,823,052 and U.S. Patent 10,371,047 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejection is hereby withdrawn due to the approved terminal disclaimers.
Response to Arguments
The amendments to the claims have resolved the 112(b) rejections, which are hereby withdrawn.
The placement of claim 21 and the approved terminal disclaimers has now placed the application in condition for allowance.  Claim 20 was the only claim that was previously rejected under prior art under 35 USC 103, where placement of claim 21 into claim 20 and the approved terminal disclaimer has placed claim 21 in condition for allowance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746